Citation Nr: 0027270	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  94-40 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head trauma, to include headaches, and if so, 
whether that claim is well grounded.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, including post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veteran 
Affairs (VA) in which the RO found that new and material 
evidence had not been submitted to reopen claims for service 
connection for residuals of head trauma, including headaches, 
and for a nervous disorder, including post-traumatic stress 
disorder (PTSD).  

In a rating issued by the RO in October 1994, the veteran was 
granted non-service-connected pension benefits based on 
permanent and total disability, as well as special monthly 
pension based on the need for aid and attendance.  In a 
subsequent rating action in December 1994, the veteran was 
found to be incompetent for the purpose of payment of VA 
benefits; the appellant, the veteran's mother, was named as 
his custodian.  In August 1998, the Board remanded the case 
to the RO for the purpose of ascertaining whether the veteran 
desired to have a hearing before the Board as he had 
previously indicated.  In April 2000, the veteran's 
representative notified the RO that the veteran was 
incapacitated and in a comatose state, with no perceived 
change in the near future, and that he would therefore be 
unable to attend the requested Board hearing.  In May 2000, 
the case was returned to the Board and is now ready for 
appellate review.

The Board notes that the veteran's claim for service 
connection for a nervous condition with headaches was 
originally denied in a New York, New York RO rating decision 
in July 1971.  The veteran was notified of the denial the 
next month and did not appeal.  The veteran subsequently 
attempted to reopen his claims, but the San Juan, Puerto Rico 
RO issued rating decisions which denied the reopening of the 
nervous disorder claim, including PTSD and headaches, in 
December 1985, July 1988, and December 1988; the appellant 
did not complete the procedural steps necessary for an appeal 
of any of those rating decisions denying reopening.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By a rating decision issued in July 1971, entitlement to 
service connection for a nervous disorder with headaches was 
denied as not incurred in service.  

3.  The last final disallowance of the reopening of a claim 
for service connection for residuals of head trauma, 
including headaches, was the July 1988 rating decision.  The 
veteran was notified of the rating decision the next month, 
and did not appeal.

4.  The additional evidence submitted since the July 1988 
rating decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  The appellant's isolated in-service instances of 
headaches have not been shown to have been other than acute 
and transitory.  Competent evidence relating the veteran's 
current head disorder, including headaches, to service has 
not been submitted, and the veteran's claim of service 
connection for residuals of head trauma, to include 
headaches, is not plausible.  

6.  The last final disallowance of the reopening of a claim 
for service connection for a nervous disorder, including 
PTSD, was the December 1988 rating decision.  The appellant 
was notified of the rating decision that same month; he 
submitted a Notice of Disagreement in December 1988, and a 
Statement of the Case was issued that same month.  
Thereafter, the veteran did not complete his appeal.

7.  The additional evidence submitted since the December 1988 
rating decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

8.  The veteran has a diagnosis of PTSD based on an 
unverified in-service stressor.


CONCLUSIONS OF LAW

1.  The July 1988 rating action denying the reopening of the 
veteran's claim for service connection for residuals of a 
head injury, including headaches is final, as is the December 
1988 rating action denying his claim for a nervous disorder, 
including PTSD.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the July 1988 rating 
action is new and material, and it serves to reopen the 
veteran's claim for service connection for residuals of a 
head trauma, including headaches.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The evidence received subsequent to the December 1988 
rating action is new and material, and it serves to reopen 
the veteran's claim for service connection for a nervous 
disorder, including PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for the 
residuals of head trauma, to include headaches, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim of entitlement to service connection for a 
nervous disorder, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the July 1988 RO rating action, the last 
time the residuals of head trauma claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
Likewise, the December 1988 RO rating action, the last time 
the psychiatric disorder claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  Id.

The evidence of record indicates that a claim for service 
connection for a nervous disorder with headaches was first 
denied by a rating decision issued in July 1971.  The 
evidence of record at that time included the veteran's 
service medical records and VA treatment records which 
indicate that the veteran was hospitalized for psychiatric 
care in 1971; the diagnosis was personality disorder.  

The evidence considered by the RO at the time of the July and 
December 1988 rating decisions included, in addition to the 
above, applications for benefits and written statements 
submitted by the veteran, Health Department Mental Health 
Program records dated in 1972 and 1985, a Social Security 
Administration (SSA) Disability Determination Service (DDS) 
report dated in April 1984, the report of a May 1985 VA 
examination, reports from VA outpatient treatment dated from 
1976 to 1983, and VA inpatient treatment reports dated from 
1983 to 1985.

The Board has considered each item of evidence which has been 
added to the record since the July and December 1988 rating 
decisions to determine if it meets the test of being new and 
material.  This evidence includes the veteran's service 
personnel records, responses to RO requests for information 
from the Environmental Support Group (ESG), the veteran's 
written statements, the written statements of the veteran's 
father, sister, and friends, and VA and private medical 
treatment records or statements reflecting examination, 
diagnoses, and treatment of the veteran for various 
disorders, including headaches, seizures, schizophrenia and 
PTSD during the period from 1974 through 1993.  Also included 
was the transcript of the veteran's December 1993 personal 
hearing at the RO during which he described stressors he 
suffered in Vietnam and during which he and his mother 
described his condition before service and his condition 
thereafter.  

The additional written and oral evidence presented by the 
veteran, his family members, and friends includes 
reformulated allegations and summations of his inservice and 
post-service experiences.  The veteran has argued that he 
suffers from PTSD due to his experiences in Vietnam and that 
he has residuals of a head trauma in service that include 
dizzy spells, seizures, and headaches.  However, neither the 
veteran, his family members or friends, have been shown to 
have the medical background required to provide the etiology 
of any current neurologic or psychiatric disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the other hand, a newly submitted written statement from a 
private physician, dated March 22, 1994, documents the 
veteran's treatment, from 1974 through 1992, for various 
disorders, including the headaches, dizziness, and seizures 
at issue.  This statement was obviously generated by a 
medical professional, and therefore, by definition, was 
submitted by one who is deemed to possess the requisite 
medical knowledge to render a medical diagnosis and opinion 
of causation competent.  In addition, this information was 
not considered by the RO in 1988.  

This newly submitted statement is clearly material because it 
addresses whether the veteran has a current organic head 
disorder, diagnosed as headaches and convulsive seizures, and 
this statement further reflects the duration and extent of 
those disorders.  Consequently, it is evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  It 
is thus new and material, and the head trauma residuals 
claim, including headaches, is reopened on the basis of the 
newly submitted private medical record described herein.  

In relation to the psychiatric claim, the newly submitted VA 
and private medical treatment records are clearly material 
because they address whether the veteran has a current 
nervous disorder, variously diagnosed as schizophrenia, 
schizoaffective disorder, bipolar disorder and PTSD.  In 
addition, these records reflect the duration and extent of 
those disorders.  Consequently, it is evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  It 
is thus new and material, and the claim is reopened on the 
basis of the newly submitted VA and private medical records 
described herein.

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), and having reopened the veteran's 
claims, it must now be determined whether either claim is 
well grounded, based upon all of the evidence and presuming 
its credibility.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  See Epps v. Gober, 
126 F.3d 1464 (1997).  More specifically, the Federal Circuit 
has held that for a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As discussed below, even assuming its credibility, the newly 
submitted medical evidence, in conjunction with the evidence 
previously of record, does not satisfy the criteria for 
finding that the veteran has submitted a well-grounded claim 
of entitlement to service connection for the residuals of a 
head trauma, to include headaches.  However, the evidence 
does serve to well ground the veteran's claim for a nervous 
disorder, to include PTSD.

Review of the service medical records reveals that, on the 
report of medical history associated with his service 
entrance examination conducted in June 1967, the veteran 
reported that he suffered from nervous trouble.  The 
accompanying doctor's note indicates that the veteran "is 
nervous."  In October 1968, the veteran suffered a bruised 
left forehead from a jeep accident.  He initially denied any 
loss of consciousness.  He was hospitalized for two days; 
skull x-rays were negative.  A cerebral concussion and mild 
post concussion syndrome were diagnosed.  In April 1969, the 
veteran complained of headaches and dizzy spells and said 
that he was nervous.  Librium was prescribed.  No further 
complaints or treatment followed.  In May 1969, the veteran 
underwent his separation examination; he reported that he 
suffered from frequent or severe headaches, dizziness, 
depression or excessive worry and nervous trouble.  He stated 
that he had been treated in a mental hospital in New York 
City.  The accompanying doctor's note indicates that the 
veteran had depression that was never treated; however, the 
date the depression occurred is not mentioned.

Post-service medical record include VA outpatient treatment 
reports dated from 1976 to 1983; in that period, there is 
only one note, in April 1982, indicating that the veteran 
complained of pain in the left upper side of head.  VA 
outpatient treatment records, dated between 1985 and 1988, 
contain only three instances where the veteran complained of 
headaches.  The veteran complained of headaches during his 
October 1983 to February 1984 VA hospitalization; a skull 
series was negative and physical examination was noted to be 
unremarkable.  Axis III diagnoses of headaches and tension 
headaches were rendered during the 1985 and 1988 VA 
hospitalizations, respectively.  

However, there is no medical opinion during the 1970s or 
1980s relating the veteran's headaches to service, nor is 
there any medical opinion relating the veteran's diagnosed 
psychiatric disorder(s) to service.  As to the veteran's own 
opinion that any disorder is related to service, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The same is true of the veteran's friends, relatives 
and representative.

While the veteran did receive treatment for a bruised left 
forehead and for headaches when he was in the Army, there is 
no medical evidence of record to establish that either 
condition was other than acute and transitory.  Neither the 
appellant nor the veteran has presented any competent 
evidence that any residuals of a left forehead injury or in-
service headaches are now present.

VA hospitalization and outpatient treatment records, dated 
between 1971 and 1993, note a history of a head injury in 
service on several occasions, contemporaneous with the 
veteran's complaints of headaches, dizziness and other head 
symptoms, as well as various psychiatric diagnoses.  None of 
these records, however, contain a statement from the treating 
physician that relates the veteran's service to any such 
pathology.  With respect to this history provided by the 
veteran, nothing in any of the contemporaneous records 
suggest that the examiner had filtered, enhanced, or added 
medico-evidentiary value to the lay history through his or 
her medical expertise.  LeShore v. Brown 8 Vet. App. 406, at 
409 (1995).  The Board concludes that these statements do not 
represent "competent" medical evidence of a nexus between the 
any of the veteran's in-service experiences and his claimed 
current neurological disorders or headaches.  The history 
provided by the veteran is not in significant part supported 
by the objective evidence of record (i.e., the service 
medical records and the post-service VA examination report).  
See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the veteran 
received in-service treatment for a left forehead bruise and 
for headaches and that both resolved without any residuals.  
The newly submitted medical evidence outlined above clearly 
represents the competent medical diagnosis of a current 
organic head disorder, characterized as headaches, dizziness 
and convulsive seizures, but falls short by failing to relate 
that disorder to service, including a head trauma in service.  
A complete review of the medical evidence, including the 
March 1994 private medical statement, fails to reveal any 
medical opinion or physician's comments supporting the 
veteran's contention that his claimed head disorder, 
including headaches, is related to service.  At best, the 
private medical statement relates the existence of the 
veteran's headaches to a period in September 1974- more than 
five years after the veteran's discharge from service.  

Therefore, the Board must conclude that the veteran has not 
satisfied a requisite for a well grounded claim of service 
connection for residuals of a head trauma, including 
headaches, namely medical evidence of a nexus between an in-
service disease or injury and the claimed disability.  In 
this regard, the Board notes the March 1994 private medical 
statement actually relates the veteran's diagnosed headaches, 
dizziness, and convulsive seizures to a "probable 
neuropsychiatric condition."

It is noted that the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The Board notes, however, that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for residuals of a head injury founded upon 
38 C.F.R. § 3.303(b) since there is no evidence showing or 
even suggesting the existence of a chronic disorder until 
five years after the veteran's discharge from service.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The appellant is advised that in order to present a well-
grounded claim of service connection for residuals of a head 
injury, including headaches, she must submit competent 
medical evidence showing the veteran currently has such a 
disorder that is linked or related to service or to a 
service-connected disability.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  Since a well-grounded claim for 
service connection for the residuals of a head trauma, 
including headaches, has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make this particular claim well grounded, the VA is not 
obligated by statute to assist the appellant in the 
development of facts pertinent to the veteran's claims of 
service connection for residuals of a head injury, including 
headaches.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  

Furthermore, as the evidence needed to well ground this 
particular claim is essentially similar to that needed to 
allow the claim, the appellant has been informed as to what 
is needed.  Thus there is no prejudice in the Board entering 
a decision on the subissue of whether the claim was well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Since the appellant has failed to present competent medical 
evidence that the veteran's claim of head trauma residuals is 
plausible, that is, she has failed to present medical 
evidence that demonstrates a nexus between the claimed 
condition and service, this claim for service connection must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).

Turning to the psychiatric claim, a well-grounded service 
connection claim for PTSD has been submitted when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).  The determination of the sufficiency (but not the 
existence) of a stressor is subsumed in the PTSD diagnosis, 
and is exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, supra, at 140.

In the instant case, the Board finds the veteran's claim for 
service connection for PTSD to be "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  In this regard, the 
veteran claims that he suffers from PTSD as a result of 
having served in Vietnam where he came under enemy attack, 
saw dead civilians, including women and children, had 
comrades killed and had to handle dead service personnel in 
the course of his duties.  He testified at his December 1993 
personal hearing at the RO that his unit came under attack on 
January 30, 1968, and that he was involved in a convoy that 
was attacked in October 1968.  See RO Hearing Transcript pp. 
8 and 12.  Review of the veteran's service personnel records 
shows that he was attached to the 139th Supply Company from 
mid-December 1967 to mid-December 1968.  His military 
occupation specialty during that period was rigger.  

In addition, several VA medical records on file, in the form 
of both outpatient records and examination reports, dated 
from 1991 to 1993, are shown to include several diagnoses of 
PTSD.  Almost without exception, the diagnosis of PTSD was 
preceded by a history provided by the veteran describing his 
combat experiences in Vietnam during the Vietnam War.  These 
include VA outpatient treatment records dated in August 1991, 
August 1992, and February 1993.  Although it is not at all 
clear whether the treating physician had relied primarily on 
the veteran's reported history as the basis of the 
formulation of the diagnosis of post-traumatic stress 
disorder, the credibility of the evidence is assumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Under these circumstances, the appellant's claim for service 
connection for PTSD is well grounded, thereby triggering the 
VA's duty to assist under 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence has been submitted with respect to 
the claims of entitlement to service connection for the 
residuals of head trauma, to include headaches, and for a 
nervous disorder, to include PTSD; those claims are reopened.  

The claim of entitlement to service connection for residuals 
of head trauma, to include headaches, is not well grounded; 
that claim is denied.  

The claim of entitlement to service connection for a nervous 
disorder, to include PTSD, is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Although the veteran's PTSD claim is well grounded, the 
evidence is insufficient to warrant a grant of service 
connection.  At the outset, the Board observes that the RO 
has undertaken some development, including obtaining service 
personnel records and unit information for the dates of some 
of the stressors given by the veteran from ESG (now United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)).

The appellant contends that the veteran has PTSD as a result 
of his service in Vietnam.  The Board notes that there is now 
medical evidence in the claims file of a current diagnosis of 
PTSD.  In particular, the veteran has been diagnosed 
variously with PTSD, anxiety, depression, schizophrenia, and 
schizoaffective disorder and alcohol abuse.  In light of 
conflicting psychiatric diagnoses, current VA psychiatric and 
psychological examinations would be useful in order to 
adequately evaluate the appellant's claimed PTSD.  The 
evidence of record, however, indicates that the veteran has 
been in a coma since February 1997, when he was struck by a 
car and severely injured.  Therefore it is unlikely that any 
further information concerning stressors will be forthcoming 
or that any examination could be accomplished.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders has 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The veteran's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Since neither the May 1993 Statement of the Case nor any of 
the Supplemental Statements of the Case refers to 38 C.F.R. 
§ 3.304, due process requires that these new provisions be 
initially considered by the RO.  Also, while this case was 
pending, the General Counsel of the VA promulgated a 
Precedent Opinion defining when a veteran had "Engaged in 
Combat with the Enemy."  See VAOPGCPREC 12-99 (1999).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In 
relation to non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In this case, it is not clear from the evidence of record 
that the veteran engaged in combat with the enemy.  The RO 
should ascertain what the duties of an MOS 51C20 were in 
1967-68 in Vietnam.  As for the alleged stressors described 
in the record, other than the veteran's own statements, there 
is no competent evidence regarding the claimed inservice 
stressors in the claims file, nor is there any evidence that 
the RO attempted to verify all of the veteran's claimed 
stressors.  Furthermore, the Board notes that in the Cohen 
case, supra, Court indicated that it is incumbent upon the VA 
to fully develop and attempt to verify a veteran's alleged 
stressors.  

Review of the evidence of record indicates that the veteran 
described stressors in a March 1988 written statement and 
gave the names of comrades he said were killed during the 
January 1968 Tet Offensive; it does not appear that any 
follow-up was taken in regard to this information.  The Board 
notes that daily personnel actions such as wounded or killed 
in action can be obtained directly from the Director, 
National Archives and Records Administration (NARA); 
information concerning casualties in a particular province at 
a particular time is also available at various Vietnam 
veteran Internet sites.

The evidence of record is insufficient for the Board to 
render a decision on whether the veteran suffers from a 
psychiatric disorder, including PTSD, that is related to 
service.  The considerations described above require a search 
for relevant records, as well as further investigation by 
medical professionals, as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any additional 
physicians, hospitals or treatment 
centers (private, VA or military) who 
provided the veteran with relevant 
treatment since service for any 
psychiatric problems.  After obtaining 
the appropriate signed authorization for 
release of information from the appellant 
if needed, the RO should contact each 
physician, hospital, or treatment center 
specified at any point in the file to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim, to the 
extent that they are not already of 
record.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should contact the National 
Archives and Records Administration 
(NARA) and/or other appropriate sources 
to obtain all pertinent records relating 
to the veteran's alleged stressors, to 
the extent they are not already of 
record.  

3.  When this information has been 
obtained, it, together with the stressor 
information that has already been 
provided by/obtained from the veteran, 
should be forwarded to the USASCRUR, if 
appropriate, for verification.  The RO 
should also request information 
concerning the duties of an MOS 51C20 in 
1967-68 in Vietnam.  Any information 
obtained is to be associated with the 
claims file.  If the case is not referred 
to USASCRUR, the RO should indicate in 
the record why the case was not referred.

4.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for the review of the claims file 
- if the veteran cannot be examined - or 
an examination of the veteran - if the 
veteran can be examined -- by a VA 
psychiatrist to determine the nature and 
extent of any psychiatric disorder 
present, and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
verified inservice stressor(s).  The 
entire claims file must be reviewed by 
the psychiatrist.  The review report 
should include a detailed account of all 
psychiatric and/or psychological 
pathology found to be present.  The 
report should reflect review of pertinent 
material in the claims file.  The 
reviewer should integrate the previous 
psychiatric and psychological findings 
and diagnoses with current findings to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  If 
there are different psychiatric disorders 
present, the reviewer should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The psychiatrist should state 
whether, in light of the veteran's 
medical status since 1997, he currently 
suffers from any psychiatric disorder.

The psychiatrist should conduct the 
review with consideration of the criteria 
for PTSD.  The RO must specify for the 
reviewer the stressor or stressors that 
it has determined are established by the 
record, if any. 

If a diagnosis of PTSD is appropriate, 
the reviewer should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
reviewer should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The psychiatrist should offer opinions as 
to the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the 
reviewer should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
veteran's psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The reviewer 
should express an opinion, with degree of 
medical probability expressed, as to 
whether or not the veteran's psychiatric 
pathology is related to his in-service 
experiences, his post-service 
experiences, or intercurrent causes.  

The psychiatrist should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

5.  After completion of the above, the RO 
should again adjudicate the veteran's 
claim on the appropriate legal bases and 
with consideration of all pertinent 
regulations, including the amended 
provisions of 38 C.F.R. § 3.304(f).

6.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until she receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

